Title: From Benjamin Franklin to Henry Laurens: Extract, 13 May 1784
From: Franklin, Benjamin
To: Laurens, Henry



Passy May 13. 1784.

—I am sorry for the numerous Disappointments you have lately met with. The World it’s true is full of Disappointments, but

they are not equally divided, and you have had more than your share.
The Ratifications of the definitive Treaty are now exchang’d; but Mr. Hartley waits for Instructions respecting a Treaty of Commerce, which from what you observe, may probably never arrive. I shall however be glad to receive what you are so good as to promise me, your Thoughts on the Subject of such a Treaty.
You have been so kind as to offer me your friendly services in America. You will oblige me greatly in forwarding my Dismission from this Employment, for I long much to be at home: And if you should think my Grandson qualified to serve the States as Secretary to my Successor, or Chargé des Affaires ’till a Successor arrives, I shall thank You for recommending him. His Knowledge of this Court, and Acquaintance with the Language; and the Esteem the Minister has for him, are Circumstances in his favor: his long Experience in the Business here is another, he having served an Apprenticeship to it for more than seven Years. His Intelligence, Discretion & Address, you can judge better of than myself, who may be partial. His Fidelity & Exactitude in performing his Duty, I can answer for.
My best Wishes attend you, your very valuable Son, and amiable Daughter. God bless you all, and give you a good Voyage, and a happy Meeting with your Friends, with long Life, Health & Prosperity, is the sincere Prayer of Your affectionate, humble servant

B. Franklin

